DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the scope of the term “rectifier” is indefinite.
The term “rectifier” conventionally means “a device for converting alternating current into direct current”.
It seems that the applicants use the term in a different way.
However, the specification does not provide a special definition for the referenced term.
Moreover, the specification does not use the term “rectifier”.
As the result the claims could not be properly understood in view of the specification.
It is not clear whether or not the term “rectifier” is used to reference what is disclosed by the specification and the drawings as “a rectifying section”.
Clarification is requested.
Further, it is not clear what structure is required by the recitation of the ability of “the first rectifier” “to adjust flow of the processing liquid in a side space formed between a first side wall of the processing tank and a first substrate” recited by claim 1.
The claims are further indefinite because it appears that some text is missing in claim 1 in the clause “a first substrate having a main surface facing the first side wall of the processing tank among the plurality of substrates”.
Claims 2-18 are further indefinite and could not be properly understood.
This is because claim 2 requires a discharge hole(s) to discharge the processing liquid in the processing tank.
However, the claims also recite “a processing liquid discharger” to discharge the processing liquid in the processing tank. 
Moreover, the drawings clearly show that the discharge holes (75a, b) which are provided in the side walls of the processing tank 34, are for discharging the processing liquid from the processing tank 34.
As the result it is not clear what is used for discharging the processing liquid in the processing tank and what is used for discharging the processing liquid from the tank.
The same is true for the other claims reciting the discharge holes in the side walls of the processing tank.
Claim 18 is further indefinite because the term “the side surface of the protruding portion” lacks proper antecedent basis.
Claims 19 and 20 are indefinite because the term “the lateral space” in claim 19 lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyakutake et al (US 2011/0290279).
Hyakutake et al teach an apparatus as claimed.
The apparatus comprises:
A processing tank (10);
A substrate support (20, 22, 21);
Processing liquid dischargers (100);
A rectifier (readable at least on grooves 11, plates 22, also readable on at least one of the discharges 100, that protrude from the side wall and thereby readable on the claimed protruding portion).
See the entire document, especially Figures 2, 3, 5, 6 and the related description.
The tank and the grooves are best shown on Figure 2; the tank and the substrate support are shown at least on Figures 3, 6; the dischargers are best shown on Figures 5 and 6; the plates are best shown on Figures 3 and 6.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamikawa et al (US 2011/0079240).
Kamikawa et al teach an apparatus as claimed.
The apparatus comprises:
A processing tank (10);
A substrate support (20);
Processing liquid dischargers (61);
A rectifier (readable at least on grooves 15 and parts 22A, B and 24A, B, which are readable on the claimed protruding portion).
See the entire document, especially Figures 1-5, 18-21 and the related description.
The tank and the grooves are best shown on Figures 1-3 and 18-19; the tank and the substrate support are shown at least on Figures 1, 2, 4, 5, 18-19, 21; the dischargers are best shown on Figures 1, 2, 4, 18, 20.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US 2018/0218924).
Tanaka et al teach an apparatus as claimed.
The apparatus comprises:
A processing tank (34A);
A substrate support (36, 36B);
Processing liquid dischargers (49);
A rectifier (readable at least on plates 36 A, 36C).
See the entire document, especially Figures 2-9, 14, 17 and the related description.
The tank is best shown on Figures 2-5; the tank and the substrate support is shown at least on Figures 5, 7, 9, 17; the dischargers are best shown on Figures 2, 3, 5, 9; the plates are best shown on Figure 17.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10, 12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyakutake et al (US 2011/0290279) in view of any one of JP H10-98017 and Tanaka et al (US 6,138,698).
Hyakutake et al teach an apparatus.
The apparatus comprises:
A processing tank (10);
A substrate support (20, 22, 21);
Processing liquid dischargers (100);
A rectifier (readable at least on grooves 11, plates 22, also readable on at least one of the discharges 100, that protrude from the side wall and thereby readable on the claimed protruding portion).
See the entire document, especially Figures 2, 3, 5, 6 and the related description.
The tank and the grooves are best shown on Figure 2; the tank and the substrate support are shown at least on Figures 3, 6; the dischargers are best shown on Figures 5 and 6; the plates are best shown on Figures 3 and 6.
Thus, Hyakutake et al teach apparatus as claimed except for the specific recitation of the holes in the walls of the tank.
However, JP 10-98017 and Tanaka et al teach that the holes were known alternatives of the grooves disclosed by Hyakutake et al.
See at least Figures 7-9 and column 7, lines 15-34 of Tanaka et al and Figures 12, 3-5, 11-13 and the description related to Figure 12.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide holes in the walls of the tank of Hyakutake et al since JP H10-98017 and Tanaka et al teach providing holes as a known alternative to the groves disclosed by Hyakutake et al.
As to claims 17 and 18:
Modified Hyakutake et al do not specifically teach inclination shape as claimed.
However, it has been held that the configuration/shape of the claimed parts is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed part significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The applicants have not demonstrated any significance of the claimed shape/configuration.

Claims 2-4, 6-7, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa et al (US 2011/0079240) in view of any one of JP H10-98017 and Tanaka et al (US 6,138,698).
Kamikawa et al teach an apparatus.
The apparatus comprises:
A processing tank (10);
A substrate support (20);
Processing liquid dischargers (61);
A rectifier (readable at least on grooves 15 and parts 22A, B and 24A, B, which are readable on the claimed protruding portion).
See the entire document, especially Figures 1-5, 18-21 and the related description.
The tank and the grooves are best shown on Figures 1-3 and 18-19; the tank and the substrate support are shown at least on Figures 1, 2, 4, 5, 18-19, 21; the dischargers are best shown on Figures 1, 2, 4, 18, 20.
Thus, Kamikawa et al teach apparatus as claimed except for the specific recitation of the holes in the walls of the tank.
However, JP 10-98017 and Tanaka et al teach that the holes were known alternatives of the grooves disclosed by Hyakutake et al.
See at least Figures 7-9 and column 7, lines 15-34 of Tanaka et al and Figures 12, 3-5, 11-13 and the description related to Figure 12.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide holes in the walls of the tank of Kamikawa et al since JP H10-98017 and Tanaka et al teach providing holes as a known alternative to the groves disclosed by Kamikawa et al.
As to claims 17 and 18:
Modified Kamikawa et al do not specifically teach inclination shape for parts 22A, B. Kamikawa et al show a straight horizontal shape of the upper part of parts 22A, B.
However, it has been held that the configuration/shape of the claimed parts is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed part significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The applicants have not demonstrated any significance of the claimed shape/configuration.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyakutake et al (US 2011/0290279) in view of any one of JP H10-98017 and Tanaka et al (US 6,138,698) as applied to claim 9 above and further in view of Kamikawa et al (US 2011/0079240).
Modified Hyakutake et al as applied above teaches an apparatus as claimed except for the specific recitation of the fixing unit and the two plates 22.
However, Kamikawa et al teach that it was known to provide a fixing unit (driving unit 26, which is obviously fixed to the apparatus, and thus to the tank) and two plates (22A, B) fixed to both the driving apparatus and to the substrate support 21A, B. See at least Figures 2, 5, and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the apparatus of Hyakutake et al with the fixing/driving unit and the plates as suggested by Kamikawa et al in order to obtain benefits disclosed by Kamikawa et al.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711